 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD LACY LETNER,                              Case No. 1:18-cv-01459-LJO-SAB
12                 Petitioner,                         DEATH PENALTY CASE
13          v.                                         ORDER FOLLOWING CASE
                                                       MANAGEMENT CONFERENCE
14   RONALD DAVIS, Warden of San Quentin
     State Prison,                                     Status Conference
15
                   Respondent.                         Date: December 6, 2019
16                                                     Time: 10:00 a.m.
                                                       Courtroom: 9
17
                                                       Judge: Hon. Stanley A. Boone
18

19
20         The undersigned held an initial case management conference on January 9, 2019 at

21 2:00 p.m. in Department 9. Michael Snedeker and Lisa Short appeared for Petitioner, Richard

22 Lacy Letner. Deputy Attorney General Galen Neale Farris appeared for Respondent, Ronald

23 Davis. All counsel appeared telephonically.

24         Pursuant to counsel’s stipulation and agreement at the hearing, and as otherwise stated

25 on the record and for good cause shown, the Court sets the following schedule:

26         1.      By November 5, 2019, Petitioner shall file the petition pursuant to 28 U.S.C. §

27                 2254, including argument and points and authorities.

28
                                                   1
 1   2.   References to the state court record in the petition shall use the identification

 2        system set out in the Notice of Lodging, described below. Each reference shall

 3        thus include the docket number for the Notice of Lodging, the attachment

 4        number, and the Bate-stamp numbers followed, in parentheses, by the

 5        abbreviated name of the volume of the record and any internal pagination. For

 6        example, if the Notice of Lodging appears as electronic court filing number 40

 7        and the first attachment is the first 300 pages of the Clerk’s Transcript on

 8        Appeal, the citation form would be “DOC. No. 40-1, AG00001-AG00300 (CT

 9        1-300).”

10   3.   By April 9, 2019, Respondent shall file a Notice of Lodging and lodge with the

11        Court the state court record as specified below.

12        a.     The lodged record shall meet the following requirements:

13               (i)     It shall contain (a) transcripts of the state trial court proceedings;

14                       (b) appellant’s and respondent’s briefs on direct appeal to the

15                       California Supreme Court, and the opinion or orders of that

16                       Court; and (c) Petitioner’s and Respondent’s briefs in any state

17                       court habeas corpus proceedings, and all opinions, orders and

18                       transcripts of such proceedings.

19               (ii)    The entire record shall be Bate-stamped. Bate-stamp numbering

20                       shall be in the format AG00001, AG00002, etc. to distinguish it

21                       from other numbering systems in the record.

22               (iii)   The entire record shall be scanned.

23               (iv)    The entire record shall be converted to an optical character

24                       recognition (OCR) format.

25               (v)     State sealed documents shall be lodged in paper form.

26        b.     The Notice of Lodging shall be filed on the Court’s electronic filing

27               system. Each item of the state court record shall be lodged as an

28               attachment to the Notice of Lodging. For each separate attachment, the
                                         2
 1                               Notice of Lodging shall identify the attachment number, the Bate-stamp

 2                               numbers, and the name of that part of the record, including its internal

 3                               pagination, if any. For example, the attachment identified above in

 4                               paragraph 2 would be listed in the Notice of Lodging as: “Attachment

 5                               #1, AG00001-AG00300 (Clerk’s Transcript 1-300).” The identical

 6                               identifying information shall also be included as the docket title of each

 7                               electronically lodged attachment to the Notice of Lodging. To the extent

 8                               possible, each separate paper volume of the state court record shall be

 9                               lodged as one attachment.

10                      c.       The state court record need not also be lodged on CDs, and courtesy

11                               copies on CD are not required.

12              4.      Upon filing of the petition, the parties shall meet and confer regarding

13                      exhaustion issues and advise the Court thereon at a status conference set for

14                      December 6, 2019, at 10:00 a.m., before the undersigned. The parties also shall

15                      file a joint statement as to which claims are exhausted (or partially exhausted)

16                      not later than one week prior to the hearing. Counsel may appear telephonically

17                      and are directed to contact the Court’s Courtroom Deputy Clerk, Ms. Mamie

18                      Hernandez, to obtain the teleconference code.

19              5.      Respondent shall file his answer to the federal petition, including all substantive

20                      and procedural defenses, argument and points and authorities, no later than May

21                      5, 2020.

22              6.      A briefing schedule will be set after the petition and answer have been filed.

23              7.      Counsel for both parties are directed to familiarize themselves with the Guide to

24                      Case Management and Budgeting in Capital Habeas Cases, Eastern District of

25                      California Fresno Division.1

26              8.      The parties are advised that the Court will view any request to extend the above

27

28   1
         Available at http://www.caed.uscourts.gov/caednew/index.cfm/forms/cja-capital-habeas-forms/
                                                             3
 1              timeline with disfavor absent reasonably unforeseeable and unavoidable

 2              circumstances showing good cause for an extension of time.

 3
     IT IS SO ORDERED.
 4

 5 Dated:   January 10, 2019
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                               4
